Citation Nr: 1541350	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-11 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Whether new and material evidence has been submitted to reopen a service connection claim for a thoracic spine disability.

3.  Entitlement to service connection for a thoracic spine disability, to include as secondary to service-connected lumbar spine disability.     

4.  Entitlement to service connection for obstructive sleep apnea. 

5.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected lumbar spine disability. 

6.  Entitlement to a compensable rating for service-connected bilateral hearing loss. 

7.  Entitlement to an increased rating in excess of 20 percent for service-connected lumbar spine disability. 

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Barbara R. Lincoln, Agent


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008, September 2008, October 2012, and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge in April 2015.  A transcript of this hearing is associated with the claims file. 

Claims for service connection for psychiatric disability encompass claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has characterized the claim as reflected on the cover page. 

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran apparently has been unemployed since 2011.  As such, given the Rice holding, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  

The Board acknowledges that timely June 2014 and April 2015 notice of disagreements have been received in response to May 2014 and February 2015 rating decisions.  However, review of the claims file indicates that the RO is taking developmental action as to these claims.  The RO should continue to develop these claims and should issue a statement of the case when appropriate. 

The issues of entitlement to service connection for a thoracic spine disability, as well as entitlement to TDIU and entitlement to a higher rating for lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2011 rating decision denied service connection for a thoracic spine disability.  The Veteran was informed of his appellate rights and he did not submit a notice of disagreement as to this issue within one year of the rating decision.  No pertinent records of VA treatment relating specifically to the etiology of the thoracic spine condition were physically or constructively in VA's possession within one year of the January 2011 rating decision. 

2.  Evidence added to the record since the final January 2011 rating decision relates to an unestablished fact, is not cumulative or redundant of the evidence of record previously considered at the time of the decision, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a thoracic spine disability. 

3.  The preponderance of the evidence is against a finding that the Veteran's current right knee disability had its onset in service or is related to any event, injury, or disease in service.   

4.  The preponderance of the evidence is against a finding that the Veteran's obstructive sleep apnea had its onset in service or is related to any event, injury, or disease in service. 

5.  The preponderance of the evidence is against a finding that the Veteran has an acquired psychiatric disorder that had its onset in service or is related to any event, injury, or disease in service; or caused or aggravated by his service-connected lumbar spine disability.  

6.  The preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss was manifested by more than Level I for the right ear and Level I for the left ear.  


CONCLUSIONS OF LAW

1.  The January 2011 rating decision that denied service connection for a thoracic spine disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  New and material evidence has been received to reopen the service connection claim for a thoracic spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  The criteria for a grant of service connection for right knee disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2014).

4.  The criteria for a grant of service connection for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2014).

5.  The criteria for a grant of service connection for an acquired psychiatric disorder, to include as secondary to service-connected lumbar spine disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

6.  The criteria for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  June 2007, May 2008, February 2012, and March 2013 letters satisfied the duty to notify provisions.  They included the elements necessary to substantiate a service connection claim, a secondary service connection claim, and an increased rating claim.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been obtained and considered, along with pertinent VA and private treatment records.  Although the Veteran identified that he received treatment in 1982 for his right knee disability, he has failed to provide specific information of this treatment that would allow VA to attempt to locate such records, such as a specific location or dates of the treatment.  The Veteran has been afforded several opportunities during the course of the appeal to identify pertinent outstanding records.  Thus, the Board finds that VA adjudication of the appeal may go forward without any such additional records.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

During the April 2015 hearing, the Veteran's representative testified that he had a VA mental health evaluation from 2014 that was not noted on the August 2014 statement of the case.  However, review of the claims file reveals no pertinent outstanding records in regards to his psychiatric claim.  

The Veteran was afforded several VA examinations during the course of the appeal.  
He was afforded a March 2012 VA examination report for his service connection claim for an acquired psychiatric disorder.  As discussed in detail below, the examiner did not review pertinent VA mental health treatment records and an additional psychiatric examination was obtained in October 2012.  The October 2012 examiner reviewed the pertinent medical history and provided a thorough rationale to support his medical findings.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran was also afforded adequate VA examinations for his hearing loss and right knee disability.  Id.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected bilateral hearing loss since he was last examined in March 2013.  As such, a new examination is not warranted.  See 38 C.F.R. § 3.327(a) (2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board acknowledges that the Veteran has not been provided a VA examination or medical opinion with regard to his service connection claim for obstructive sleep apnea.  In the instant case, VA's duty to provide the Veteran with an examination has not been triggered.  The Veteran's service treatment records are silent for complaints of or treatment for sleep problems.  Moreover, there is no credible probative evidence of record suggesting that the Veteran's obstructive sleep apnea is related to service or began in service.  The evidence of record contains only lay conclusory, generalized statements regarding an association with service.  Accordingly, no examination or medical opinion is required.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).     
The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his increased rating claim and his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the April 2015 hearing, the representative attempted to elicit pertinent information from the Veteran regarding the severity of his hearing loss and lumbar spine disability, as well as the etiology of his service connection claims.  The representative additionally asked questions pertaining to the Veteran's history of medical treatment.  Moreover, the VLJ asked specific questions directed at identifying the severity of the Veteran's symptoms and whether the Veteran met the criteria for service connection.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

New and Material Evidence 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103.  

The Veteran was originally denied service connection for a thoracic spine disability in a January 2011 rating decision.  The RO denied the service connection claim on the basis that there was no evidence relating a thoracic spine disability to service or to his service-connected lumbar spine disability.  The rating decision referenced a December 2010 VA examination report which provided a negative nexus opinion regarding the thoracic spine disability and its relationship to the lumbar spine disability.  The Veteran was notified of the denial and his appellate rights but did not submit a timely notice of disagreement.  Although additional medical records dated within one year of the rating decision are now associated with the claims file, such records are not pertinent as they did not relate to the unestablished fact of a nexus.  As such, the January 2011 rating decision is final. 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  All of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

The Board finds that the Veteran has submitted new and material evidence.  Significantly, the Veteran submitted an August 2012 private medical statement which noted that the thoracic arthritis was more likely than not caused, aggravated, or secondary to his lumbar spine disability.  This evidence is new as it was not associated with the record at the time of the January 2011 rating decision.  This evidence is material as it relates to the unestablished fact of a nexus between a thoracic spine disability and the service-connected lumbar spine disability.  Thus, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a thoracic spine disability.  See Shade, 24 Vet. App. at 117; Justus, 3 Vet. App. at 513.    

Laws and Regulations for Service Connection Claims 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2014); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service Connection for Right Knee Disability 

The Veteran contends that he has a current right knee disability that is related to an in-service right knee injury.  

Service treatment records reveal notations of a right knee injury in September 1979.  A September 1979 x-ray report noted no fracture and a September 1979 treatment record noted a diagnosis of right knee strain.  The Veteran again reported complaints regarding the right knee in December 1979.  A January 1980 service record noted probable twisting of the right knee and a possible meniscal tear.  However, in his January 1980 report of medical history, the Veteran reported no to trick or locked knee.  His January 1980 separation examination report also noted no pertinent abnormalities.  

The Veteran asserts that he has had pain of the right knee since service and that his current knee condition is related to his in-service injury.  See February 2010 statement, May 2007 and January 2008 VA treatment records, and February 2009 private treatment record.  During the April 2015 hearing, the Veteran testified that he first sought treatment post service for his right knee disability in 1982.  

Initially, the Board notes that the Veteran is not competent to render an opinion that his knee disability is related to his in-service injury.  Jandreau, 492 F.3d 1372 at 1376-77.  The Veteran is competent to state that he had right knee pain since service.  Id.  However, the Board does not find this statement to be credible.  The Veteran does not allege that he sought treatment for the right knee within one year after separation from service.  Significantly, the Board notes that the January 1980 report of medical history indicated no problems of the right knee and the January 1980 report of medical examination revealed no abnormality of the right knee.  A November 1980 report of medical history of the Texas Army National Guard also indicated no problems of the right knee.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).  Even if the Veteran may have sought treatment for his knee within a few years after service, the Board finds it significant that in the contemporaneous evidence he denied right knee problems.  Thus, the Board has assigned the contemporaneous evidence greater probative weight than subsequently reported history.  Id.  

The Veteran was afforded a VA examination in November 2007.  The Veteran was diagnosed with patellofemoral syndrome.  The examiner opined that the Veteran's current right knee disability was less likely than not related to service.  The examiner highlighted the Veteran's pertinent service records, to include the notations of right knee injury, but concluded the Veteran had acute injuries which resolved with no follow-up.  He specifically noted the service x-ray report which indicated that the knee joint was unremarkable.  The examiner associated the Veteran's right knee disability to a sedentary lifestyle.  The Board finds this VA examination report to be highly probative as the examiner reviewed the Veteran's service treatment records and provided an adequate rationale to support his medical conclusions. 

The Board acknowledges that a February 2009 private treatment record stated that the Veteran's right knee condition was "probably dating from his injury 30 years ago."  The Board finds this statement to be less probative than the November 2007 VA examination report as the private medical evaluator did not provide a rationale to support his statement nor was the statement made after review of the service treatment records.  The VA examiner reviewed the Veteran's claims file, to include the pertinent service records, and provided a thorough rationale to support his conclusion.  
In light of the probative November 2007 VA examination report and since the Board does not find the Veteran's testimony regarding continuous symptoms since service to be credible, the Board concludes that the claim for service connection for right knee disability must be denied.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert, 1 Vet. App. at 53-56. 

Service Connection for Obstructive Sleep Apnea 

The Veteran contends that he has obstructive sleep apnea that had its onset in service.  During the April 2015 hearing, the Veteran testified that he had sleeping problems in the military and that he still has these sleep problems.  

Initially, the Board notes that the service records are silent for sleeping problems during service.  On the January 1980 report of medical history, the Veteran specifically noted that he had no frequent trouble sleeping.  The January 1980 separation examination noted no pertinent abnormalities.  

The Veteran is not competent to opine that his obstructive sleep apnea had its onset in service or is related to service as he does not have the required medical expertise.  Jandreau, 492 F.3d 1372 at 1376-77.  Although the Veteran is competent to describe symptoms he experienced during service, the Board does not find the Veteran's reports of in-service sleeping problems to be credible since he specifically denied trouble sleeping in January 1980.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board may discount the credibility of evidence in light of its relationship to other items of evidence).  

Moreover, the Board finds it significant that the Veteran reported during the April 2015 hearing that he did not receive a diagnosis of obstructive sleep apnea until the 2000s, which the Board notes is approximately twenty years after separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

VA and private treatment records regarding obstructive sleep apnea have been reviewed and considered.  However, these treatment records merely provide a diagnosis of the condition and do not provide an opinion relating the condition to service or that it had its onset in service.  There is no competent and credible medical evidence of record which provides an opinion the Veteran's obstructive sleep apnea is related to service or had its onset in service.  

For all the foregoing reasons, the Board finds that the service connection claim for obstructive sleep apnea must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert, 1 Vet. App. at 53-56. 

Service Connection for an Acquired Psychiatric Disorder 

The Veteran contends that he has an acquired psychiatric disorder related to his service-connected lumbar spine disability.  

Service treatment records are silent for any diagnosis or treatment for mental health.  The January 1980 report of medical history specifically noted no history of depression.  The January 1980 separation examination noted no pertinent abnormality.  The Board finds it significant that the Veteran denied depressive symptoms at the time of his separation from service.  Moreover, the Board notes that the Veteran was first diagnosed with an acquired psychiatric disorder several decades after separation from service and that no medical evidence has been submitted associating an acquired psychiatric disorder to service.  

During the April 2015 hearing, the Veteran testified that he had depression related to his service-connected back disability.  A February 2012 lay statement from the Veteran's wife seems to associate depression to the Veteran's back condition.  However, the Veteran and his wife are not competent to render a medical opinion regarding the relationship between his psychiatric symptoms and his back disability as they have not demonstrated that they have the required medical expertise.  Jandreau, 492 F.3d 1372 at 1376-77.   

The Veteran was afforded a VA examination in March 2012.  The examiner provided a diagnosis of depression secondary to medical problems, to include degenerative disc disease.  The examiner opined that the condition was at least as likely as not related to the Veteran's back disability.  However, it is important to note that although the March 2012 examination report indicated that the claims file was review, the examiner specifically stated that no psychiatric records were provided for review.  

The Veteran was then afforded an October 2012 VA examination.  This examiner specifically reviewed the Veteran's VA mental health treatment records and diagnosed the Veteran with adjustment disorder with depressed mood.  After a thorough review of the evidence, the examiner opined that the Veteran's psychiatric disorder is not related to his back disability but rather to a non-service connected disability.  The examiner specifically discussed a December 2011 VA treatment record which indicated depressive disorder secondary to general medical condition and noted that this notation was made in reference to a non-service connected disability.  The examiner also discussed a March 2012 VA treatment record which stated that psychiatric symptoms were related to life changes.  Moreover, the examiner found it significant that the VA treatment records revealed that the Veteran's depressive symptoms began in 2011, following the occurrence of a non-service connected disability.  The examiner noted that the Veteran has a long history of back problems and has only recently reported the development of depressive symptoms, thus indicating that the Veteran's psychiatric disorder is not related to the back disability.  

The Board finds the October 2012 VA examination report to be more probative than the March 2012 VA examination report as the March 2012 opinion was rendered without the benefit of the Veteran's pertinent treatment records.  As the October 2012 VA examiner had the opportunity to review the Veteran's pertinent mental health treatment records, the Board finds the October 2012 examination report to be more probative.  

Thus, the weight of the competent and credible medical evidence of record demonstrates that the Veteran's acquired psychiatric disorder began many years after service, and was not caused or aggravated by his back disability.  The Board thus finds that the preponderance of the evidence is against the claim for service connection.  Gilbert, 1 Vet. App. at 55-56.  

Increased Rating for Bilateral Hearing Loss

The Veteran contends that he is entitled to a compensable rating for bilateral hearing loss.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non-service-connected ear will be assigned a designation of level I from Table VII.  38 C.F.R. § 4.85(f).  

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.  Such are not applicable in this case.

The appeal period before the Board begins in February 2008, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).    

The Veteran was afforded several VA examinations during the course of his appeal.  He has also submitted private audiological evaluations.  For the reasons stated below, the Board finds that the preponderance of the adequate, competent, and credible medical evidence is against a finding that the Veteran is entitled to a compensable rating for his bilateral hearing loss.  

A September 2008 VA examination report revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
15
15
LEFT
15
20
10
15
10

Speech audiometry revealed speech recognition ability of 98 percent in the right and left ears.  The average decibel loss was 16 in the right ear and 14 in the left ear.  The audiometry test results equate to Level I in the right ear and Level I in the left ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I in the right ear and Level I in the left ear does not result in a compensable rating.  Significantly, this does not even meet the VA threshold for hearing loss disability pursuant to 38 C.F.R. § 3.385.

The VA examiner noted that the Veteran required repeated instructions regarding his responses and although the "initial responses were elevated above thresholds," the Veteran has "a history of malingering during audiometric testing" at the VA clinics.  

The Veteran then submitted a February 2009 private hearing evaluation.  The audiometric evaluation revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
70
75
80
LEFT
50
45
55
55
55

The Board recognizes that these audiometric results indicate more severe hearing loss than the September 2008 VA examination report.  However, the Board cannot find this hearing test adequate for rating purposes.  The February 2009 private hearing evaluation report did not include a controlled speech discrimination test (Maryland CNC) as is required pursuant to 38 C.F.R. § 4.85(a).  Moreover, the Board does not find the significant increase in hearing acuity in less than one year to be credible, specifically in light of the Veteran's noted history of malingering during hearing examinations.  See September 2008 VA examination report.  Regardless, assuming that the Veteran's Maryland CNC scores were similar to that reported during the September 2008 and during a March 2013 VA examination, the Veteran's hearing acuity would still not be considered compensably disabling.  

In January 2011, the Veteran submitted a statement that his hearing acuity had worsened.  He was then afforded another VA examination in March 2013.  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
25
LEFT
20
20
15
25
25

Speech audiometry revealed speech recognition ability of 94 percent in the right and left ears.  The average decibel loss was 24 in the right ear and 21 in the left ear.  The audiometry test results equate to Level I in the right ear and Level I in the left ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I in the right ear and Level I in the left ear does not result in a compensable rating.  The examiner noted that the Veteran could not identify an example of functional impairment associated with the hearing loss.  

The Board notes that the VA treatment records reflect treatment for the Veteran's hearing loss during the applicable timeframe.  However, the treatment records do not include an audiometry test that reflects hearing loss that would equate to a compensable rating.    

In evaluating the Veteran's claim for a higher rating, the preponderance of the evidence is against the assignment of a compensable rating for bilateral hearing loss.  The Board acknowledges the Veteran's complaints of symptoms; however, the fact that his acuity may be less than optimal does not by itself establish entitlement to a compensable disability rating.  To the contrary, under the Rating Schedule a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  Therefore, the preponderance of the evidence is against the claim and entitlement to a compensable evaluation is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's bilateral hearing loss, which include difficulty hearing.  The rating criteria are therefore adequate to evaluate the bilateral hearing loss, and referral for consideration of an extraschedular rating is not warranted.


ORDER

New and material evidence has been submitted to reopen a claim of service connection for a thoracic spine disability; to this extent only, the appeal is granted.

Service connection for a right knee disability is denied. 

Service connection for obstructive sleep apnea is denied. 

Service connection for an acquired psychiatric disorder, to include as secondary to service-connected lumbar spine disorder is denied.  

Entitlement to a compensable rating for bilateral hearing loss is denied.  


REMAND

In regards to the service connection claim for a thoracic spine disability, it appears that the Veteran's contention is that he injured his back in service and that he has arthritis of the thoracic spine that is related to his service-connected lumbar spine.  An October 2010 VA examination report offered an opinion as to whether the Veteran's thoracic spine disability was related to his service-connected lumbar spine disability.  However, the examination report did not address the issue of direct service connection.  The Board notes that a medical opinion addressing direct service connection is required upon remand since the Veteran's April 1979 service treatment records note "mid back" pain and pain in the rhomboid muscle.  Upon remand, an additional medical opinion should be obtained.  

During the Veteran's April 2015 hearing, he testified that he receives ongoing private treatment for his service-connected lumbar spine disability and that he has a pending surgery to address his lumbar spine disability.  After the hearing, the Veteran submitted a MRI report dated December 2014.  He also submitted a February 2015 email from his private treatment facility indicating that surgery of the lumbar spine was recommended.  These additional records provide the indication that additional pertinent private treatment records remain outstanding.  The notation of a pending surgery also provides an indication of worsening since the last VA examination, which was conducted in June 2013.  Moreover, the June 2013 examination report noted that the Veteran did not have radiculopathy.  However, a November 2013 MRI report noted right lower extremity radiculitis.  This also provides an indication of possible worsening since the last VA examination.  As such, the Veteran should be afforded a contemporaneous VA examination to assess the current nature, extent, and severity of his lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Veteran has implicated his service-connected lumbar spine disability, as a basis for his inability to work.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of Rice, the issue of entitlement to a TDIU is before the Board.  As the issue of entitlement to a higher rating for service-connected lumbar spine disability and entitlement to TDIU are intertwined, the TDIU must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, as well as appropriate VCAA notice for a claim of entitlement to TDIU.

2.  Gather any outstanding pertinent records of VA treatment dated since July 2014 and associate these records with the claims file.  

3.  Afford the Veteran an additional opportunity to submit outstanding private treatment records from Beaumont Bone and Joint Institute and the Laser Spine Institute.  

4.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA spine examination.  

The examiner is to conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine, i.e., the extent of the Veteran's pain-free motion, and in terms of impediments to work related tasks.  

The examiner should state whether the lumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner should determine whether the Veteran has any neurological abnormality associated with his service-connected lumbar spine disability, to include radiculopathy.  The examiner should consider the November 2013 MRI report which noted radiculitis and the Veteran's complaints of radiating pain.  If it is found that the Veteran has radiculopathy of the lower extremity related to lumbar spine disability, the examiner should discuss the nature and severity of the radiculopathy. 

The examiner should also state whether the Veteran has erectile dysfunction related to his service-connected lumbar spine disability.   

The examiner should also discuss whether the Veteran has a thoracic spine disability that had its onset in service or related to service.  The examiner should consider the April 1979 service treatment records which note "mid back" pain and pain in the rhomboid muscle.  Please note that the Veteran's lumbar spine disability is already service-connected.  

5.  Then readjudicate the claims.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


